OPINION OF THE COURT
Memorandum.
The order of the Appellate Division, insofar as appealed from, should be reversed, with costs, and the judgment of Supreme Court reinstated.
Jaidan Industries, Inc. agreed to manufacture windows for M.A. Angeliades, Inc. Though Jaidan partially performed, Angeliades refused to pay and did not allow Jaidan to continue work. Jaidan demanded arbitration, seeking $250,000 in damages; Angeliades counterclaimed for $100,000.
An arbitrator awarded Jaidan $166,673.09, including $78,000 for “design and engineering new aluminum windows.” Jaidan commenced this CPLR article 75 proceeding to confirm its award. Angeliades cross-moved to vacate the award, alleging that because Jaidan had not employed a licensed engineer or architect, the $78,000 awarded for the windows violated *661New York’s Education Law, which prohibits the unlicensed practice of engineering or architecture (see, Education Law §§ 7201-7202, 7301-7302). Supreme Court confirmed the award and denied Angeliades’ motion. The Appellate Division, however, modified by vacating $78,000 of the award, concluding that because it was undisputed Jaidan was not licensed to perform architectural and engineering services, “on its face, the arbitrator’s award * * * violated public policy” (277 AD2d 237, 238). We now reverse.
An arbitration award may be vacated on public policy grounds only where it is clear on its face that public policy precludes its enforcement (see, Matter of Sprinzen [Nomberg], 46 NY2d 623, 631). That is not the case here. The award for “design and engineering new aluminum windows” does not necessarily violate public policy (see, e.g., Charlebois v Weller Assocs., 72 NY2d 587, 591, 593-595 [contract with unlicensed corporation that included the rendition of professional services did not “violate the pertinent Education Law licensing protections or the public policy which underlies them”]).
Chief Judge Kaye and Judges Smith, Levine, Ciparick, Wesley, Rosenblatt and Graffeo concur in memorandum.
Order, insofar as appealed from, reversed, etc.